Citation Nr: 0020858	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a 
resection of the outer third of the left clavicle, with a 
postoperative benign tumor, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, and M. B.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to August 
1943.

The veteran has been granted service connection for residuals 
of a resection of the outer third of the left clavicle, 
postoperative residuals of a benign tumor.  This disability 
was evaluated as 0 percent disabling from August 7, 1943, 10 
percent disabling from July 2, 1949, and 20 percent disabling 
from September 23, 1992.

In 1993, the veteran requested an increased rating for the 
left shoulder disability.  The regional office denied this 
claim in an October 1994 rating.  The veteran appealed.

In 1995, the veteran sought to reopen his claim for service 
connection for residuals of meningitis.  In August 1995, the 
regional office determined that no new and material evidence 
had been presented to reopen the claim for service connection 
for residuals of meningitis, and the veteran timely appealed 
this determination.

In March 1999, the Board of Veterans' Appeals (the Board) 
denied service connection for residuals of meningitis, 
determining that new and material evidence to reopen his 
claim had not been submitted.  The Board also denied 
entitlement to a rating in excess of 20 percent for 
disability of the left shoulder.

The veteran appealed the March 1999 Board decision to the 
U.S. Court of Appeals for Veterans Claims (the Court).  In 
January 2000, the veteran and the Department of Veterans 
Affairs (VA) filed a joint motion for remand and a stay of 
further proceedings.

In March 2000, the Court accepted the joint motion for remand 
of the Board's March 1999 decision and a stay of further 
proceedings in regard to the issue of an increased rating for 
the left shoulder disability.  The Court vacated the Board's 
decision relating to the increased rating and remanded this 
issue to the Board for further consideration.  The Court 
dismissed the appeal as to the issue of whether new and 
material evidence had been presented to reopen a claim for 
entitlement to service connection for residuals of 
meningitis. 

Because the appeal for service connection meningitis was 
dismissed by the Court, the March 1999 Board denial on that 
issue remains in effect.  The only issue now before the Board 
is the question of entitlement to an increased rating for 
disability of the left shoulder, currently evaluated as 
20 percent disabling.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the claim for an 
increased rating for a left shoulder disability.

2.  The residuals of a resection of the outer third of the 
left clavicle, postoperative residuals of a benign tumor, is 
currently manifested by slight limitation of motion of the 
left shoulder, with an inability to raise the left arm above 
the head.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
disability of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.44, 4.45, 4.59, Part 4, Diagnostic Code 
5201, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he should receive a 
rating in excess of 20 percent for disability of the left 
shoulder because he cannot raise the left arm easily, and 
because he has numbness and a loss of strength in the left 
arm and hand.

I.  Background.

Service medical records reflect that the veteran had 
sustained a fracture of the left clavicle in 1934.  In April 
1943, his left shoulder was injured when a truck pulled the 
veteran forcibly against a telephone pole.  This apparently 
caused a benign, giant-cell tumor of the outer third of the 
left clavicle to increase in size.

In August 1943, the veteran was granted service connection 
for a benign giant-cell tumor of the outer third of the 
clavicle.  A 0 percent rating was assigned.

A September 1943 VA consultation report noted that there was 
no functional loss or loss of use of the left arm that could 
be demonstrated.

In March 1947, L. L. Terrell, M.D., reported that the veteran 
showed weakness of grip in the left hand.  The diagnoses 
included chronic pyelitis.  It was concluded that the tumor 
of the left clavicle weakened the left arm.

On a VA examination in July 1947, the tumor of the left 
clavicle was again noted, but the examiner stated that the 
veteran could move the shoulder joint through a full range of 
motion without difficulty.

The veteran was hospitalized at a VA medical facility in July 
and August 1949, and he underwent a resection of the lateral 
third of the left clavicle.

In the 1980's and 1990's, various private and VA medical 
reports show that the veteran had been treated for various 
disabilities after World War II, including diabetes mellitus, 
peripheral neuropathy, a cerebrovascular accident, and a 
myocardial infarction.

On a VA examination in August 1986, the veteran's complaints 
included numbness in the left upper extremity.  Objective 
evaluation was normal.  There was minimal crepitus in both 
shoulders.  

On a VA examination in May 1989, the veteran complained of 
aching in both arms and shoulder accompanied by numbness.  
Objectively, neurological examination was negative.  Sensory 
examination was intact.  

A VA outpatient treatment report in October 1991 indicated 
instability in the left shoulder.

On a VA examination in December 1992, forward flexion of the 
veteran's left shoulder, the veteran's minor extremity, was 
from 0 degrees to 100 degrees.  Abduction was from 0 degrees 
to 85 degrees, external rotation was from 0 degrees to 75 
degrees, and internal rotation was from 0 degrees to 50 
degrees.  An evaluation from earlier that month was 
recounted.  There had been no evidence of impingement 
syndrome of the left shoulder.  There had been point 
tenderness of the left biceps tendon.  The diagnoses included 
left biceps tendinitis and status post resection of the 
distal half of the left clavicle.

At a May 1996 regional office hearing, the veteran testified 
that he had pain in the left shoulder and poor grip in the 
left hand.  He stated that his left arm had been pulled at a 
VA facility which exacerbated the disability in the left 
upper extremity.

On a VA neurological examination in June 1996, the veteran 
complained of episodic left shoulder pain for many years.  He 
also complained of left-hand weakness.  On physical 
examination, the sternocleidomastoid and trapezius showed 
full strength and no evidence of fasciculations.  Strength 
was 4 plus/5 in all extremities.  There was decreased 
sensation to light touch, temperature, and vibration in a 
stocking/glove distribution in the left arm and left leg.

On a VA orthopedic examination in June 1996, lateral shoulder 
abduction was to 90 degrees, and forward flexion was to 100 
degrees.  Extension was to 15 degrees bilaterally, and left 
shoulder internal rotation was to 45 degrees.  External 
rotation was to approximately 40 degrees, and external 
rotation strength was 4/5 bilaterally.  Strength test 
revealed a grip greater than 4/5.  There was no anterior or 
posterior instability of the shoulder.  He was tender over 
the proximal biceps tendon.  The impression was of left 
shoulder rotator cuff tendinitis with involvement of the 
biceps tendon proximally.  There was also an element of 
impingement with tightness of the posterior capsule.  Since 
this condition was essentially present in both shoulders, and 
the findings in the right shoulder mirrored those in the left 
shoulder, the examiner commented that he did not consider 
this to be a direct result of surgery removing the distal 
aspect of the left clavicle.  At most, the veteran may have 
had a small rotator cuff tear.

At a November 1998 hearing before the Board, the veteran 
testified about his accident in service.  He stated that 
there was numbness in his left arm.  The veteran's former 
health care nurse, M. B., who treated him from December 1993 
to April 1996, confirmed the veteran's various physical 
complaints.

II.  Analysis.

The Board finds that the veteran's claim for an increased 
rating for the left shoulder disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed, and that there is no further duty to assist in 
order to comply with the provisions of 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical records suggests that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, the highest evaluation, 20 percent, will be assigned 
for disability of the minor arm where there is nonunion or a 
dislocation.  

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 30 percent evaluation will be assigned when there is 
limitation of the minor arm to 25 degrees from the side.  A 
20 percent evaluation will be assigned where limitation of 
motion is midway between the side and shoulder level.  
Further, see 38 C.F.R. §§ 4.14 and 4.27 regarding the use of 
two diagnostic codes and the avoidance of pyramiding.  

In order for the veteran to meet the schedular evaluation of 
30 percent, he must demonstrate that his left arm is limited 
in motion to 25 degrees from his side.  Applying these laws 
and regulations to the particular facts in this case, it is 
apparent that an increased rating for the veteran's left 
shoulder disability is not warranted.

The December 1992 and June 1996 VA examinations reveal that 
range of motion of the left shoulder was greater than 25 
degrees from the side.  The June 1996 VA examination, in 
fact, found that the limitations of the left shoulder were 
due to rotator cuff tendinitis, a condition that the examiner 
specifically and clearly dissociated from the veteran's 
service-connected condition.  Thus, the limitation of the 
left shoulder/clavicle noted on that examination report only 
related to a nonservice-connected disability.  In any event, 
the limitation of motion did not reach the level necessary 
for a higher evaluation than presently assigned.  Although 
the veteran previously had perhaps slight impairment of grip 
strength noted, it was not related to the service-connected 
disability, and perhaps more telling, was equal on both 
sides.  

While there may be evidence of pain on motion, this has been 
associated with the nonservice-connected tendinitis.  In any 
event, even if we consider that the pain is related to the 
veteran's service-connected disability, the Board finds that 
the veteran has good functional use of the left arm.  The 
range of motion, pain, and limitation of function of the left 
arm relating to the service-connected disability is 
adequately compensated by the rating of 20 percent.  A higher 
evaluation is not in order based upon such considerations as 
pain, weakness, or fatigability of the joint.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent relevant evidence is the 1996 VA outpatient 
treatment record which found motor strength was greater than 
4/5 and sensory evaluation was within normal limits.  This 
would further indicate that there was no impairment involving 
numbness or weakness due to the service-connected disability.  
Early evidence from October 1991 indicated that there was 
some instability of the joint, but more recent evidence from 
the June 1996 examination showed that the left shoulder was, 
in fact, stable.  Thus, based on the more recent current 
manifestations and findings which indicate the present level 
of disability, instability would not provide the veteran with 
a higher evaluation.

The veteran's allegations made during the May 1996 regional 
office hearing that the left clavicle condition was 
aggravated by actions of VA personnel or physicians do not 
lend support to the present claim.  Even if true, he is 
already service connected for the disability and is entitled 
to compensation only to the level of disability that the 
evidence demonstrates.  Finally, the Board notes that there 
is no additional disability indicated by the postoperative 
benign tumor itself, as already discussed.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  For the foregoing 
reasons, the most recent evidence does not show impairment 
beyond that contemplated within the 20 percent evaluation.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that, in this 
case, the disability picture is not so exceptional or unusual 
as to warrant an evaluation on an extraschedular basis.  It 
has not been shown that the residuals of a resection of the 
outer third of the left clavicle, postoperative benign tumor, 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321; Shipwash v. Brown, 8 Vet. App. 218, 220 (1995).  To 
the contrary, the veteran's other medical problems that are 
not service connected have been the general focus of his 
recent treatment and clearly account for his current 
significant complaints.  The criteria for an evaluation 
greater than that applied have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.  With respect to this 
determination, the evidence is not so evenly balanced so as 
to raise any doubt as to material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a disability evaluation greater than 20 
percent for residuals of resection of the outer third of the 
left clavicle, postoperative residuals of a benign tumor, is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

